Citation Nr: 0509194	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right Achilles tendon rupture.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left Achilles tendon rupture.  

3.  Entitlement to a rating in excess of 10 percent for a 
right Achilles tendon scar.  

4.  Entitlement to a rating in excess of 10 percent for a 
left Achilles tendon scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for 
bilateral ruptures of the Achilles tendons.  The veteran 
responded by filing a July 1996 Notice of Disagreement, and 
was sent an October 1996 Statement of the Case by the RO.  He 
then filed a November 1996 VA Form 9, perfecting his appeal 
of these issues.  

During the course of this appeal, the veteran has been 
assigned separate ratings for his disabilities of the right 
and left heel, and for his scars of the heels.  Thus, the 
issues on appeal have been restated as presented on the first 
page of this decision.  

In September 1998, the veteran testified before a member of 
the Board who is no longer employed by the Board.  The 
veteran was informed of this fact in October 2003, and given 
the option of requesting another hearing before an active 
Veterans Law Judge.  However, the veteran has not to date 
responded to the Board's letter, and the Board takes this 
silence to mean the veteran does not desire another Board 
hearing.  

The veteran's appeal was initially presented to the Board in 
December 1998 and again in December 2003; on each occasion, 
it was remanded for additional development.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's rupture of the right Achilles tendon 
results in right ankle dorsiflexion limited to no less than 
10º, with plantar flexion of at least 40º.  

3.  The veteran's rupture of the left Achilles tendon results 
in left ankle dorsiflexion limited to no less than 10º, with 
plantar flexion of at least 20º.  

4.  The veteran's surgical scar of the right Achilles tendon 
is approximately 2cm in length, well-healed, with no evidence 
of underlying soft tissue damage.  

5.  The veteran's surgical scar of the left Achilles tendon 
is approximately 3cm in length, well-healed, with no evidence 
of underlying soft tissue damage.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a right 
Achilles tendon rupture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2004).

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a left 
Achilles tendon rupture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2004).

3.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's surgical scar of the 
right Achilles tendon have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.114, Diagnostic Codes 7802-04 (2004).  

4.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's surgical scar of the 
left Achilles tendon have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, 
Diagnostic Codes 7802-04 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1996 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remands, and the June 2003 and 
January 2004 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  In 
this way, the veteran may be considered advised to submit any 
pertinent evidence in his possession.  The veteran has 
reported that he receives medical care at the VA medical 
center in Brooklyn, NY, and these records were obtained.  
Private medical records have also been obtained.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA orthopedic 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

Next, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 1996, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in June 
2004, in light of the additional development performed 
subsequent to March 1996.  Therefore, the Board finds no 
evidence of prejudicial error in entering a final decision in 
the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks increased ratings for his bilateral 
ruptures of the Achilles tendons, with surgical scarring.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

I. Increased ratings - Bilateral Achilles tendon ruptures

The veteran is service-connected for ruptures of both his 
right and left Achilles tendon during military service.  
These disabilities have been separately rated as 10 percent 
disabling under Diagnostic Code 5271, for limitation of 
motion of the ankle.  Under this Code, a 10 percent rating is 
warranted for moderate limitation of motion, and a 20 percent 
rating for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  Normal range of motion of the 
ankle joint generally consists of dorsiflexion to 20º and 
plantar flexion to 45º.  38 C.F.R. § 4.71, Plate II (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran underwent VA medical examination in February 
1996.  A history of bilateral Achilles tendon ruptures during 
military service in 1975 was noted.  Currently, the veteran's 
symptoms included pain of both heels.  His gait revealed a 
slight limp, but his posture was good.  On physical 
examination, he had no swelling or edema of either foot, 
ankle, or leg.  Range of motion testing indicated 
dorsiflexion to 20º bilaterally and plantar flexion to 45º 
bilaterally.  

The veteran's ankles were next examined in April 1999.  He 
again reported bilateral ankle pain, especially with use.  He 
is able to walk without the use of assistance devices, 
however.  On physical examination, he had no heat or redness 
of the ankles.  Range of motion testing revealed dorsiflexion 
to 15º bilaterally, with pain, and plantar flexion to 40º on 
the right and 20º on the left, also with pain.  X-rays of the 
veteran's ankles were essentially unremarkable.  Bilateral 
Achilles tendonitis was diagnosed.  

In February 2002, the veteran's Achilles tendons were again 
examined by VA.  He reported pain and weakness of his ankles, 
increasing with use.  Physical examination revealed no heat 
or redness of the ankles, with good muscle strength and no 
muscle herniation.  Range of motion testing indicated 
dorsiflexion to 10º on the right and 16º on the left, and 
plantar flexion to 45º on the right and 40º on the left.  
Some pain and fatigability was noted with range of motion 
testing.  Bilateral Achilles tendonitis was diagnosed.  

The veteran was next seen in January 2003, when he gave a 
history of pain, stiffness, and swelling of his bilateral 
Achilles tendons.  He also reported some occasional 
instability of the ankle joints, left more than right.  He 
took Tylenol as needed for pain relief.  On objective 
examination, the veteran had normal range of motion, albeit 
with pain at the end of the range.  He was without ankylosis 
or any leg length discrepancies.  The veteran had a normal 
gait, and was able to walk at least five blocks without an 
assistance device.  He did, however, use heel lifts in his 
shoes.  X-rays of his ankles were within normal limits.  The 
final assessment was of residuals of old healed bilateral 
Achilles tendon ruptures, with mild impairment.  

The veteran's Achilles tendons were most recently examined in 
May 2003, at which time they displayed bilateral dorsiflexion 
to 10º and bilateral plantar flexion to 45º.  Pain was noted 
with full inversion of the veteran's left foot.  He also had 
tenderness of the bilateral medial malleolus areas, and of 
the right heel.  He was otherwise able to walk normally, 
without the use of assistance devices.  He was also negative 
for any ankylosis, leg length discrepancies, or inflammatory 
arthritis.  X-rays of the veteran's feet and ankles were 
within normal limits.  The examiner conceded that the veteran 
would have additional limitation based on pain and lack of 
endurance, but did not quantify any such impairment in terms 
of additional limitation of motion.  

The veteran has also received occasional private medical 
treatment for his Achilles tendons.  In March 1999, MRI 
examinations of the veteran's ankles were performed by S.B., 
M.D.  These examinations revealed chronic Achilles tendonitis 
and small partial tearing of distal attachment on the left, 
and possible partial tear of the distal aspect of the 
Achilles tendon on the right.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for the veteran's 
disabilities.  The medical record does not indicate marked 
limitation of motion of either ankle, as would warrant a 20 
percent disability rating.  Considering first the veteran's 
left Achilles tendon, he has exhibited various degrees of 
plantar flexion during the course of this appeal, from a low 
of 20º in April 1999 to a high of 45º in February 1996 and 
most recently in January and May 2003.  Likewise, he has 
displayed at least 10º of dorsiflexion on all occasions, and 
up to 20º in February 1996.  On his right, he has exhibited 
plantar flexion to no less than 40º and dorsiflexion to at 
least 10º at all times of record.  More importantly, he has 
exhibited a normal gait, without the use of any assistance 
devices other than heel lifts in his shoes.  Overall, the 
preponderance of the record indicates that the veteran's 
bilateral Achilles tendon ruptures result in no more than 
moderate limitation of motion, for which a 10 percent rating 
is warranted for each ankle.  

The medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right or left ankle as would warrant a higher evaluation.  
While various examiners have noted that the veteran 
experiences pain, weakness, and fatigability of the ankle 
joints which could result in additional impairment, none have 
quantified any such impairment in terms of additional 
limitation of motion.  Therefore, an increased rating based 
on such factors is not warranted.  See DeLuca, supra.  

The Board has also considered whether the veteran's service-
connected Achilles tendon disabilities would be more 
favorably evaluated under the criteria for muscle 
disabilities; however, according to the February 2002 
examination report, the veteran had good muscle strength 
bilaterally, with no evidence of muscle herniation.  The 
remainder of the record is silent for any related 
disabilities of the muscles of the ankles.  Therefore, the 
medical record does not currently suggest the veteran's 
service-connected Achilles tendon disabilities would be 
better evaluated under the criteria for muscle injuries.  See 
38 C.F.R. § 4.20 (2004).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the rupture of the Achilles tendons have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against the 
award of disability ratings in excess of 10 percent for the 
veteran's right and left Achilles tendon ruptures.  As a 
preponderance of the evidence is against the award of 
increased ratings, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




II. Increased ratings - Scars of the heels

The veteran has been awarded separate compensable ratings of 
10 percent for each lower extremity, based on surgical 
scarring resulting from the veteran's bilateral tendon 
ruptures.  During the pendency of this appeal, the rating 
criteria for the evaluation of skin disabilities was changed, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-599 (July 
31, 2002) (codified at 38 C.F.R. § 4.118).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  The veteran was informed of these 
regulatory changes within the June 2004 Supplemental 
Statement of the Case.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804, for superficial scars which were 
tender and painful on objective demonstration.  Scars were 
also rated under Diagnostic Code 7803, which provided that 
scars which were superficial, poorly nourished, with repeated 
ulceration may be assigned a 10 percent rating.  A 10 percent 
rating represented the maximum schedular rating under these 
Diagnostic Codes.  38 C.F.R. § 4.119, Diagnostic Codes 7803-4 
(2002).  

Under the revised rating criteria, a superficial scar which 
is painful on examination will still be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, 7805 (2004).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar).  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7803, 
scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  

For the reasons to be discussed below, disability ratings in 
excess of 10 percent are not warranted for the veteran's 
bilateral scars of the lower extremities.  

The veteran's ankle scars were examined in April 1999, at 
which time they were 3cm on the right and 2cm on the left.  
These scars were movable and had no keloid formation.  

On VA examination of the veteran's ankles in February 2002, 
he had a healed 1.5cm surgical scar on the posterior aspect 
of the left leg.  This scar was slightly tender to the touch.  
On his right leg, he had a healed 3cm surgical scar, slightly 
tender to the touch, on the posterior distal portion of the 
leg.  

After reviewing the medical record, the Board finds the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's surgical scars of the right 
and left legs.  The 10 percent ratings already assigned 
represent the maximum schedular rating available under either 
the new or old criteria for a scar not of the head, face, or 
neck, of less than 12 square inches.  The medical evidence of 
record does not indicate either of the veteran's scars of the 
lower extremities exceed 12 square inches in size.  
Additionally, the veteran has already been awarded separate 
compensable ratings for functional impairment of the Achilles 
tendons, and the 10 percent rating already assigned 
contemplates complaints of tenderness and pain.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's scars of the right and left leg 
have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against the 
award of disability ratings in excess of 10 percent for the 
veteran's surgical scars of the right and left Achilles 
tendons.  As a preponderance of the evidence is against the 
award of increased ratings, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's residuals of a right Achilles tendon 
rupture is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's residuals of a left Achilles tendon rupture 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's surgical scar of the right Achilles tendon 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's surgical scar of the left Achilles tendon 
is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


